DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over GB 499,237 (hereinafter GB ‘237) in view of Technical Data Sheet AMPCOLOY® 944 (hereinafter referred to as AMPCO NPL).
With regards to claims 1, 3, 4, 11, 13, 14, 18, and 20 GB ‘237 discloses a piston ring (2, as seen in Figs. 1-2), piston assembly (as seen in Figs. 1-2, etc. including other elements such as 1), method of improving engine efficiency (e.g. versus running no piston ring or running a piston ring without the desired properties discussed therein), and method of making the piston ring (as each is shown as made by some method) each comprising a piston ring (2) formed from a copper-containing alloy (disclosed in page 1, lines 74-79). Additionally Moriarty discloses a piston body (1/6) comprising a top ring groove (i.e. the groove retaining piston ring 2 as seen in Figs. 2-3) with the piston ring therein (as seen in Figs. 1-2).
GB ‘237 is silent as to the exact material composition of the copper alloy that the piston ring may be made of, and thus fails to explicitly disclose the copper containing alloy is a copper-nickel-silicon-chromium alloy that contains: about 6.4 wt% to about 7.6 wt% nickel about 1.5 wt% to about 2.5 wt% silicon; about 0.6 wt% to about 1.2 wt% chromium and balance copper, and is silent as to the exact shape of the piston ring (e.g. though it appears to show a rectangular cross-section but there could easily be a small curvature or slight incline making it a barrel shaped or tapered cross-section and such would not be visible in the zoomed out view shown in the Figs.), and thus fails to explicily disclose that the piston ring has a taper-faced cross-section, an internally beveled cross-section, a barrel-faced cross-section, or a Napier cross-section.
AMPCO NPL discloses a copper alloy that comprises copper, nickel, silicon, and chromium (see page 1) with the copper containing alloy is a copper-nickel-silicon-chromium alloy that contains: about 6.4 wt% to about 7.6 wt% nickel about 1.5 wt% to about 2.5 wt% 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of GB ‘237 with teachings of AMPCO NPL such that the copper-containing alloy of GB ‘237 comprises about 6.4 wt% to about 7.6 wt% nickel about 1.5 wt% to about 2.5 wt% silicon; about 0.6 wt% to about 1.2 wt% chromium; and balance copper as taught by GB ‘237. Such a modification would provide the expected benefit of high thermal conductivity desired by GB ‘237 (e.g. see GB ‘237 page 1, lines 55-67 and 74-79 disclosing such is desirable, and see AMPCO NPL page 1 table with “thermal conductivity” value disclosing 156 W/m*K, a relatively high value, first paragraph describing the alloy has been developed to have an “ultimate” thermal conductivity, etc.). Such would additionally provide high mechanical properties as disclosed by AMPCO NPL page 1. Furthermore it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of the combination such that the piston ring has a taper-faced cross-section, an internally beveled cross-section, a barrel-faced cross-section, or a Napier cross-section as Examiner hereby takes Official Notice that the art is replete with such shaped piston rings. Such a modification would provide the expected benefits of providing known benefits to the piston ring (e.g. reduced friction while still providing sealing 
	
With regard to claim 5, the combination (GB ‘237) discloses that the piston ring consist essentially of the copper-containing alloy (see the above rejection).

With regard to claim 6, the combination discloses that the piston ring is uncoated (as no coating is disclosed and the modification is for the piston ring to be made of the material of AMPCO NPL of which no coating is disclosed).

With regards to claims 7 and 15, the combination (GB ‘237) discloses that the piston ring has a rectangular cross-section (as seen in Fig. 1).

With regard to claim 8, the combination (GB ‘237) discloses that the piston ring has an angle cut (i.e. the “inclined” gap disclosed in page 2, lines 36-45 is considered an angle cut).

With regards to claims 9, 10, 16, and 17, the combination (GB ‘237) is silent as to the exact weight of the piston ring. However it would have been considered obvious for the piston ring to be up to about 0.25 pounds or 1.0 pound as it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have the piston rings either made larger or smaller such that their weight is in the claimed range (e.g. as a ring for a smaller piston of the same design would weigh less and vice versa) as such a modification would involve a mere change in the size of a component, which is In re Rose, 105 USPQ 237 (CCPA 1955).

With regards to claims 21-23 the combination (AMPCO NPL) discloses the claimed thermal conductivity of about 160 to about 200 W/m-K (as 156 is within in the claimed bounds of about 160. Additionally examiner notes that further narrowing such a claimed range may necessitate 112(a) rejections as the specification only discloses possession of 130-200, 150-170, and about 160).

Response to Arguments
Applicant's arguments with respect to claims 1, 3-11, 13-18, and 20-23 have been considered but are moot in view of the new ground(s) of rejection. In so much as they apply to the current grounds of rejection, Applicant’s arguments filed 29 January 2021 have been fully considered but are not persuasive.
Applicant’s first argument is regarding the newly added subject matter to the independent claims. As these new limitations are rejected in the new grounds of rejection above such arguments are not persuasive.
Applicant’s next argument is that GB ‘237 “merely discloses that the first ring is made from a broad genus of “high” heat conductivity materials”. This argument is not persuasive at the outset as GB ‘237 discloses more specific materials the high heat conductivity material can be made of including “copper and the like alloys” (see page 1 lines 74-79). Applicant further argues that “the broad disclosure of GB ’237 would not lead a person of skill in the art to seek out an alloy as specifically claimed including the combination of nickel, silicon, chromium, and In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of the known material of AMPCO in a known product of GB ‘237 for the above described scientific rationale would have been considered obvious to one having ordinary skill in the art based on knowledge generally available to one of ordinary skill in the art (e.g. using a known material with a known benefit in a known device) and/or as taught, suggested, or motivated by the prior art (e.g. as GB ‘237 explicitly discloses that it is desirable for the piston ring to be made out of a high heat conductivity “copper and the like alloys” and as the AMPCO NPL discloses a copper alloy material with high heat conductivity and good mechanical properties, which one of ordinary skill in the art would clearly see as beneficial to incorporate into the device of GB ‘237). Furthermore it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Additional argument asserting allowability of dependent claims solely based on dependency from an argued claim were presented but are not persuasive as all claims currently stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675